NOTE: This order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
JESSE A. BELTRAN,
Claimant-Appellan.t,
V.
ERIC K. SHINSEKI, SECRETARY OF VE'l"ERANS
AFFAIRS, --
Respon,dent-Appellee.
2011-7132
Appea1 from the United States Court of Appea1s for
Veterans C1ai1ns in 08-2763, Judge Wii]ia1n P. Greene, Jr.
ON MOTION
Before BRYsoN, SoHALL, and PRosT, Circu,it Judges.
PER CUR1AM.
0 R D E R
Jesse A. Be1tran moves for reconsideration of this
court’s November 14, 2011 order granting the Secretary of
Veterans Affairs’ motion to dismiss for lack of jurisdiction.
Upon consideration thereof,

BEL'rRAN v. ovA
IT ls ORDERED THAT:
2
The motion for reconsideration is denied.
FOR THE CoURT
FEB 2 7  ` /s/ J an Horba1y
Date J an Horba1y
ccc J esse A. Be1tran
Delisa M. Sanchez, Esq.
Clerk
FlLED
U S. CDUBT 0F APPEALS FOH
s19 .
THE FEDERAL ClRCUIT
FEB -2 7 2012
JAN HORBALY
CLERl(